Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-507562A in view of Chico (US 2009/0284056).   With respect to claim 1, JP’562A discloses a removable seat cushion (20) with a massage function for placement on a motor vehicle seat, said removable seat cushion comprising: a support mat (22) for arrangement on a front of a backrest of a motor vehicle seat; a fastener (30)(30) configured for fastening the seat cushion to the motor vehicle seat; a plurality of actuators (138)(140) arranged on the support mat; a peripheral device (40) and a receiving device (42) configured to receive the peripheral device.  With respect to claim 2, the fastener has straps (30) and (30).  With respect to claim 3, the straps are configured to encompass the backrest of the motor vehicle seat.   With respect to claim 7, the peripheral device (40) comprises a controller and/or a power supply.  The receiving device (42) is arrange on a cover (26) of the seat cushion.  With respect to claim 9, the receiving device (42) includes a bag.  With respect to claim 12, the actuators are arranged in a plurality of vertical columns defined by an axis along 112. 
JP’562A discloses all claimed elements with the exception of a cover configured for arrangement on top of the support mat, the cover having an opening for a headrest through which the headrest of the motor vehicle passes, whereby the headrest is not covered by the removable seat cushion.
Chico teaches a seat cover for attachment to a seat.  The cover includes an opening (20), in the through which a headrest may pass, whereby a headrest on a seat upon which the cover is mounted would not be covered. It would have been obvious to modify the fastening means disclosed by JP’562A to include a top edge with an opening for receiving a headrest and a portion configured on the back of the seat, wherein straps connect around an outside edge of the seat back.  Such a configuration provides additional means for ensuring the cushion system remains in position, and allows air to escape from within the cushion, making the cover easy to install and promoting comfort of the user.
With respect to claim 13, JP’562A, as modified, reveals all claimed elements with the exception of the distance between the vertical row and a center of the backrest of less than 10 cm and preferably less than 5.  JP’562A discloses a standard backrest within relatively narrow spacing between elements.  It would have been obvious to one of ordinary skill in the art to experiment with spacing of the actuators to provide comfort to the broadest range of users.  Such an optimization of comfort for a wide population requires only routine skill in the art and would be an obvious matter of design choice.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-507562A in view of Chico (US 2009/0284056) in further view of Thomas (9,867,476).  JP’562A, as modified,  discloses all claimed elements with the exception of soundproofing elements.  Thomas teaches the use of soundproofing in an air mattress for the purposes of noise suppression and comfort of the user.  It would have been obvious to use the sound proofing elements/materials taught by Thomas in the JP’562A  cover since such a modification improves user comfort.

Claims 1-3, 7, 9, 11, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (6,823,549) in view of JP2009-507562A and Chico (US 2009/0284056).  Hampton discloses a removable seat cushion with massage function for placement on a motor vehicle seat, said removable seat cushion comprising a support mat (30) for arrangement on a front of a backrest (70) of a motor vehicle seat; a fastener (74) configured for fastening the seat cushion to the motor vehicle seat; a plurality of actuators (34)(32) arranged on the support mat; a peripheral device (80).  With respect to claim 2, the fastener has straps (74).  With respect to claim 3, the straps are configured to encompass the backrest of the motor vehicle seat.    With respect to claim 7, the peripheral device comprises a controller (switch) With respect to claim 11, the actuators are arranged in a plurality of horizontal rows particularly preferably in 5 or more horizontal rows (see Figure 2).  With respect to claim 16, the actuators are configured for pneumatic operation.  With respect to claim 17, the pneumatically operable actuators are air pockets.  With respect to claim 18, the peripheral device comprises a pump).  Hampton discloses all claimed elements with the exception of a receiving device and a cover.  
JP’562A teaches a receiving device 42 in the form of a bag for receiving the peripheral device.   It would have been obvious to add such a receiving device to the mat disclosed by Hampton since such a receiving device makes the control and pump easily accessible to a seat occupant.  As disclosed above, JP’562A reveals all claimed elements with the exception of the distance between the vertical row and a center of the backrest of less than 10 cm and preferably less than 5.  JP’562A discloses a standard backrest within relatively narrow spacing between elements.  It would have been obvious to one of ordinary skill in the art to experiment with spacing of the actuators to provide comfort to the broadest range of users.  Such an optimization of comfort for a wide population requires only routine skill in the art and would be an obvious matter of design choice.  
Chico teaches a seat cover for attachment to a seat.  The cover includes an opening (20), in the through which a headrest may pass, whereby a headrest on a seat upon which the cover is mounted would not be covered. It would have been obvious to modify the fastening means disclosed by JP’562A to include a top edge with an opening for receiving a headrest and a portion configured on the back of the seat, wherein straps connect around an outside edge of the seat back.  Such a configuration provides additional means for ensuring the cushion system remains in position, and allows air to escape from within the cushion, making the cover easy to install and promoting comfort of the user.

Claims 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-507562A in view of Chico (US 2009/0284056) in further view of Lopau (5,619,764).  As disclosed above, JP’562A reveals all claimed elements with the exception of a foam layer.  Lopau teaches a foam layer positioned on top of a system of air bladders.  It would have been obvious to one of ordinary skill in the art to include a foam layer within the cushion system disclosed by JP’562A since such a modification ensures that occupants have continuous support feel, thereby improving occupant comfort.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (6,823,549) in view of JP2009-507562A and Chico (US 2009/0284056) and in further view of Kloecker at al. (8,052,630).  As disclosed above, Hampton, as modified, reveals all claimed elements with the exception of pneumatic actuators that are configured for independent filling.  Kloecker discloses sections of a pneumatic mat that are independently fillable so as to provide a cycling massage effect.  It would have been obvious to one of ordinary skill in the art to include a fill structure of hoses and valves, as taught by Kloecker et al. in the Hampton system since such a provision allows for the cycling massage system which promotes user comfort and increase customization.


Response to Amendment
Applicant’s amendment filed on September 6, 2022 has been fully considered.  Applicant’s arguments with respect to Calhoun in light of the newly amended text are persuasive.  The Examiner updated her search and found a new modifying reference to Chico which teaches and opening in the form of a through hole in the top of a seat cover for facilitating the passage of a headrest therethrough, wherein a portion of the cover extend around the headrest at a backside of the seat back to help facilitate securing positioning of the seat cover on the seat.  This newly applied modifying reference reads on Applicant’s amended text as set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636